597 S.E.2d 672 (2003)
357 N.C. 573
Nellie H. MELTON,
v.
FAMILY FIRST MORTGAGE CORPORATION, Flagstar Bank, FSB, Union Planters Bank NA, T. Dan Womble as Trustee on a Deed of Trust made by the Plaintiff, and Lori Melton Frye.
No. 164A03.
Supreme Court of North Carolina.
November 7, 2003.
*673 S. Mark Rabil, Winston-Salem, for plaintiff-appellant.
Allman Spry Leggett & Crumpler, P.A., by W. Rickert Hinnant, Winston-Salem, for defendant-appellee Family First Mortgage Corporation.
PER CURIAM.
AFFIRMED.